Exhibit 10.1

 

CBOE GLOBAL MARKETS, INC.
EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1.                                        Purpose.  The purpose of the
Cboe Global Markets, Inc. Employee Stock Purchase Plan (the “Plan”) is to
attract, retain, motivate and reward employees of Cboe Global Markets, Inc., a
Delaware corporation (the “Company”) and its Subsidiaries and Affiliates and
strengthen the mutuality of interests between Company employees and the
Company’s stockholders by providing employees of the Company and its Designated
Subsidiaries and Designated Affiliates with an opportunity to purchase Shares of
the Company.  The Plan includes two components: a Section 423 of the Code
Component (the “423 Component”) and a non-Section 423 of the Code Component (the
“Non-423 Component”).  The Company’s intention is to have the 423 Component of
the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Code.  The provisions of the 423 Component shall, accordingly, be administered,
interpreted and construed so as to extend and limit participation in a manner
consistent with the requirements of that Section of the Code.  In addition, the
Plan authorizes the grant of options under the Non-423 Component that does not
qualify as an Employee Stock Purchase Plan under Section 423 of the Code; such
options shall be granted pursuant to rules, procedures or sub-plans adopted by
the Committee designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will be operated and administered in the same manner as the
423 Component.  

 

SECTION 2.                                        Definitions.  As used in the
Plan, the following terms have the meanings set forth below:

 

(a)          “Affiliate”  means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and (ii)
any entity in which the Company has a significant equity interest, in either
case as determined by the Committee, whether now or hereafter existing.

 

(b)          “Applicable Laws” means the requirements relating to the
administration of equity-based awards and the related Shares under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, the rules of
any stock exchange or quotation system on which the Shares are listed or quoted
and the applicable laws of any non-U.S. jurisdiction where options to purchase
Shares are, or will be, granted under the Plan.

 

(c)          “Beneficiary” means a Person or entity entitled to receive payments
or other benefits or exercise rights that are available under the Plan in the
event of a Participant’s death.  If no such person or entity is named by a
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at the Participant’s death, such Participant’s Beneficiary shall be
such Participant’s estate.

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(f)          “Committee” means the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder.

 

(g)          “Continuous Status as an Employee” means the absence of any
interruption or termination of service as an Employee.  Continuous status as an
Employee shall not be considered interrupted in the case of a leave of absence
except as provided in Section 10(b).

 

(h)          “Contributions” means the payroll deductions or, if permitted by
the Committee or its delegate to comply with non-U.S. requirements, amounts
contributed to the Plan via cash, check or other means, used to fund the
exercise of options granted pursuant to the Plan.

 





--------------------------------------------------------------------------------

 



(i)          “Designated Affiliate” means any Affiliate that has been designated
by the Board or the Committee from time to time in its sole discretion as
eligible to participate in the Non-423 Component.

 

(j)          “Designated Subsidiary” means any Subsidiary that has been
designated by the Board or the Committee from time to time in its sole
discretion as eligible to participate in the 423 Component.

 

(k)         “Effective Date” means the date that the Company’s stockholders
approve the Plan. 

 

(l)          “Eligible Compensation”  shall be defined from time to time by the
Committee in its sole discretion with respect to any Offering Period. Except as
otherwise defined by the Committee from time to time in its sole discretion,
“Eligible Compensation” for an Offering Period means wages and base salary
received during such Offering Period by an Eligible Employee for services to the
Employer.  Except as otherwise determined by the Committee, Eligible
Compensation shall not include commissions, overtime, severance pay, hiring and
relocation bonuses, pay in lieu of vacation, sick leave, any other bonus,
incentive or other special payments, any amounts realized from equity incentive
awards, any amounts contributed by the Employer to any pension plan, any amounts
paid by the Employer for other fringe benefits, such as health and welfare,
hospitalization and group life insurance benefits, or perquisites, or pay in
lieu of such benefits or any other form of compensation that may be paid from
time to time to the Employee from the Employer.  Eligible Compensation for
Participants shall be pro-rated based upon the Eligible Compensation which he or
she receives on each pay date during such Offering Period. The Stock
Administrator shall have the discretion to determine the application of this
definition to Employees outside the United States. 

 

(m)         “Eligible Employee” has the meaning specified in Section 3(a).

 

(n)          “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Employer.

 

(o)          “Employer” means, with respect to an Offering Period, the Company
and each of its Designated Subsidiaries and Designated Affiliates.

 

(p)          “Enrollment Date” means the first day of each Offering Period. 

 

(q)          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

 

(r)          “Exercise Date” means the last day of each Offering Period.

 

(s)          “Exercise Price” has the meaning specified in Section 7(b).

 

(t)          “Fair Market Value” means the closing price of a Share on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which such price is reported) on the principal stock market or
exchange on which the Shares are quoted or traded, or if Shares are not so
quoted or traded, fair market value of a Share as determined by the Committee.

 

(u)          “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period. For purposes of this Plan, the Committee
may designate separate Offerings under the Plan (the terms of which need not be
identical) in which Eligible Employees of one or more Designated Subsidiaries or
Designated Affiliates will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical.

 

(v)          “Offering Date” means the first day of each Offering Period.

 

(w)         “Offering Period” means the period described in Section 4.

 

(x)          “Parent” means any corporation which constitutes a “parent” of the
Company, within the meaning of Section 424(e) of the Code. 

 

(y)          “Participant” means an Eligible Employee who has elected to
participate in the Plan.





--------------------------------------------------------------------------------

 



 

(z)          “Participant Account” means that separate account maintained under
the Plan to record the amount that a Participant has contributed to the Plan
during an Offering Period.

  

(aa)        “Person” has the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group”
as defined in Section 13(d) thereof.

 

(bb)        “Plan” means this Cboe Global Markets, Inc. Employee Stock Purchase
Plan, including both the 423 Component and the Non-423 Component.

 

(cc)        “Share” means a share of the Company’s common stock, par value
USD 0.01 per share.

 

(dd)        “Stock Administrator” means the administrator appointed by the Board
or the Committee pursuant to Section 14 to administer the Plan.

 

(ee)        “Subscription Agreement” has the meaning specified in Section 5. 

 

(ff)         “Subsidiary” means a “subsidiary corporation”, whether now or
hereinafter existing, as defined in Section 424(f) of the Code.  

 

(gg)        “Treasury Regulations” shall mean the U.S. Treasury regulations of
the Code.  Reference to a specific Treasury Regulation or Section of the Code
shall include such Treasury Regulation or Section, any valid regulation
promulgated under such Section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such Section or
regulation.

 

(hh)        “U.S.” means United States.

 

SECTION 3.                                        Eligibility.

 

(a)                                 General Rule.  Subject to the requirements
of Section 5, any full or part time Employee who is providing services to the
Company, a Designated Subsidiary or a Designated Affiliate shall be eligible to
participate as an “Eligible Employee” during the Offering Period beginning on an
Enrollment Date, unless any such Employee is specifically excluded by the
Committee from participation. The Committee, in its discretion, from time to
time may, prior to an Offering Date for all options to be granted on such
Offering Date in an Offer, determine that the definition of Eligible Employee
will or will not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Committee in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Committee in its discretion), (iii)
customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Committee in its discretion),
or (iv) is a highly compensated employee within the meaning of Section 414(q) of
the Code, provided that any such exclusion is applied with respect to each
Offering in a uniform manner to all similarly-situated Employees who otherwise
would be Eligible Employees for that Offering. Further, Employees who are
citizens or residents of a non-U.S. jurisdiction may be excluded from
participation in the Plan or an Offering if the participation of such Employees
is prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code.

 

(b)                                 Exceptions.  Notwithstanding any provisions
of the Plan to the contrary, no Employee shall be granted an option to purchase
Shares under the Plan if: 

 

(i)                       Immediately after the grant, such Employee (or any
other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock (including for purposes of this
Section 3(b) any stock he or she holds outstanding options to purchase)
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or of any Parent or Subsidiary computed in accordance
with Section 423(b)(3) of the Code, or

 





--------------------------------------------------------------------------------

 



(ii)                    Such option would permit such Employee’s right to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company, its Parent and Subsidiaries to accrue at a rate
which exceeds USD 25,000 of fair market value of such stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time, in accordance with the provisions of Section 423(b)(8)
of the Code.

 

SECTION 4.                                        Offering Periods.  

 

(a)                                 Shares shall be offered for purchase under
the Plan through a series of successive Offering Periods. The Committee shall
designate the duration and commencement date of each Offering Period and shall
specify whether the Offering Period applies to the 423 Component of the Plan,
the Non-423 Component of the Plan, or both; provided that no Offering Period
shall exceed twenty-seven (27) months in length.  For the sake of clarity,
the Committee may establish different Offering Periods for the 423 Component of
the Plan and the Non-423 Component of the Plan. Within the limitations set forth
herein, the Committee will have the power to change the duration of the Offering
Periods (including the commencement dates thereof) without stockholder
approval.  Any such change shall be announced to Eligible Employees prior to the
scheduled beginning of the first Offering Period to be affected thereafter.

 

(b)                                 Unless otherwise specified by the Committee,
each offering to Eligible Employees shall be deemed a separate Offering, even if
the dates and other terms of the applicable Offering Periods of each such
offering are identical, and the provisions of the Plan will separately apply to
each Offering.  To the extent permitted by Treasury Regulation Section
1.423-2(a)(1), the terms of each separate Offering need not be identical,
provided that, for the 423 Component of the Plan, the terms of the Plan and an
Offering together satisfy Treasury Regulation Sections 1.423-2(a)(2) and (a)(3).
  

 

SECTION 5.                                        Participation.

 

(a)                                 An Eligible Employee shall become a
Participant by completing a subscription agreement in such form as shall be
specified by the Company (“Subscription Agreement”), and returning it to the
Stock Administrator prior to the Enrollment Date for the applicable Offering
Period, unless an earlier or later time for filing the Subscription Agreement is
set by the Committee for all Eligible Employees with respect to such Offering
Period.

 

(b)                                 Except for differences that are otherwise
consistent with Section 423(b)(5) of the Code, all Eligible Employees who
participate in the 423 Component of the Plan shall have the same rights and
privileges.

 

(c)                                 The Committee may adopt and amend stock
purchase sub-plans with respect to employees of non-U.S. Designated Subsidiaries
and non-U.S. Designated Affiliates with such provisions as the Committee may
deem appropriate to conform with local laws, practices and procedures, the terms
of which sub-plans may take precedence over other provisions of this Plan, with
the exception of Section 12(a) hereof, but unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan.  Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt sub-plans which, for purposes of
the Non-423 Component, may be outside the scope of Section 423 of the Code
regarding, without limitation, (i) eligibility to participate, (ii) the
definition of Eligible Compensation, (iii) the dates and duration of Offering
Periods or other periods during which Participants may make Contributions toward
the purchase of Shares, (iv) the method of determining the Exercise Price and
the discount from Fair Market Value at which Shares may be purchased, (v) any
minimum or maximum amount of Contributions a Participant may make in an Offering
Period or other specified period under the applicable sub-plan, (vi) the
treatment of options upon a change in control or a change in capitalization of
the Company, (vii) the handling of Contributions, (viii) the making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), (ix)  establishment of bank or trust accounts to hold
Contributions, (x) payment of interest, (xi) conversion of local currency, (xii)
obligations to pay payroll tax, (xiii) determination of beneficiary designation
requirements, (xiv) withholding procedures and (xv) handling of stock
certificates that vary with applicable local requirements. 

 

SECTION 6.                                        Payment for Shares.

 





--------------------------------------------------------------------------------

 



(a)                                 At the time a Participant files his or her
Subscription Agreement, such Participant shall elect to have Contributions made
on each pay day during the applicable Offering Period at a whole percentage rate
not to exceed 10% of the Eligible Compensation which a Participant receives on
each pay date during the Offering Period.  The Committee may permit Eligible
Employees participating in an Offering Period to contribute amounts to the Plan
through payment by payroll deduction or, to comply with non-U.S. requirements,
by cash, check, or other means, provided that such Contributions shall not
exceed 10% of the Eligible Compensation received each pay period during the
Offering Period.

 

(b)                                 Payroll deductions or contributions, as
applicable, for a Participant will commence on the first pay date following the
Offering Date and will end on the last pay day prior to the Exercise Date of
such Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 10 hereof.

 

(c)                                 All payroll deductions during an Offering
Period that are made from a Participant’s Eligible Compensation shall be
credited to his or her Participant Account under the Plan on an after-tax
basis. 

 

(d)                                  Subject to Applicable Laws, a Participant
may discontinue his or her participation in the Plan as provided in Section 10,
but no other change can be made during an Offering Period and, for the avoidance
of doubt, a Participant may not alter the amount of his or her Contributions for
that Offering Period.

 

(e)                                 Unless otherwise specified by a Participant
prior to the Enrollment Date of any subsequent Offering Period (or such earlier
date specified by the Committee) by completing a Committee-specified process, a
Participant shall be deemed to have elected to participate in each subsequent
Offering Period to the same extent and in the same manner as the prior Offering
Period, subject to the terms and conditions of this Plan and the applicable
Subscription Agreement. 

 

SECTION 7.                                        Grant of Option.

 

(a)                                 On the Offering Date for each Offering
Period, each Participant shall be granted an option to purchase on the
applicable Exercise Date, a maximum number of 312 Shares; provided, however,
that the number of Shares subject to such option shall be reduced, if necessary,
to a number of Shares which would not exceed the limitations described in
Sections 3(b) and 12(a) hereof.    The Committee may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
Shares that an Eligible Employee may purchase during each Offering Period.

 

(b)                                 The exercise price per Share offered in a
given Offering Period (the “Exercise Price”) shall be established by the
Committee (and may differ among Offerings, as determined by the Committee in its
sole discretion), but shall in no event be less than the lesser of (i) 85% of
the Fair Market Value of a Share on the Offering Date for the applicable
Offering Period or (ii) 85% of the Fair Market Value of a Share on the
applicable Exercise Date. 

 

SECTION 8.                                        Exercise of Option.  The
Participant’s option for the purchase of Shares will be exercised automatically
on the Exercise Date of such Offering Period by purchasing the maximum number of
Shares subject to such option which may be purchased at the Exercise Price with
the funds in his or her Participant Account subject to adjustment pursuant to
Section 18, and provided further that such purchase will be subject to the
limitations set forth in Sections 3(b) and 12(a), unless, prior to such Exercise
Date, the Participant has withdrawn from the Offering Period pursuant to Section
10.  No fractional Shares will be purchased.  Any Contributions accumulated in a
Participant Account which are not sufficient to purchase a full Share will, at
the discretion of the Committee, be refunded to the Participant without
interest, or be retained in the Participant Account for the subsequent Offering
Period.  During a Participant’s lifetime, a Participant’s option to purchase
Shares hereunder is exercisable only by such Participant.

 

SECTION 9.                                        Delivery.  Unless otherwise
provided by the Company, the Stock Administrator shall hold Shares issued
pursuant to the exercise of the option until any such Shares are distributed to
the Participant, transferred or sold in accordance with procedures established
from time to time by the Company or the Stock Administrator. Shares shall be
delivered as soon as reasonably practicable after termination of a Participant’s
Continuous Status as an Employee or receipt of such request by the Participant
for delivery of all Shares, subject to compliance with all Applicable Laws.

 





--------------------------------------------------------------------------------

 



SECTION 10.                                 Withdrawal; Termination of
Employment.

 

(a)                                 A Participant may withdraw all, but not less
than all, of the Contributions credited to his or her Participant Account for
the applicable Offering Period by delivery to the Stock Administrator of notice,
in the form specified by the Company, on any date up to a certain number of days
prior to the Exercise Date to be specified by the Stock Administrator or to be
provided for in the applicable Subscription Agreement.  All of the Participant’s
Contributions credited to his or her Participant Account for such Offering
Period will be paid to such Participant as soon as reasonably practicable after
receipt of his or her notice of withdrawal.  Such withdrawal shall permanently
terminate the Participant’s participation for the Offering Period in which the
withdrawal occurs.  In order to resume participation in a subsequent Offering
Period, such individual must re-enroll in the Plan (by timely completing the
required Subscription Agreement) prior to the Enrollment Date for the applicable
Offering Period, unless an earlier or later time for filing the Subscription
Agreement is set by the Committee for all Eligible Employees with respect to
such Offering Period. 

 

(b)                                 In the event of the termination on or before
the Exercise Date of the Participant’s Continuous Status as an Employee or a
Participant’s ceasing to be an Eligible Employee for any reason, he or she will
be deemed to have elected to withdraw from the Plan, and the Participant or his
or her Beneficiary (in the event of such Participant’s death and if permitted)
shall receive any funds in his or her Participant Account as soon as reasonably
practicable after the date of such withdrawal, and such Participant’s option
will be automatically terminated. For purposes of the 423 Component of the Plan,
the employment relationship shall be treated as continuing intact while a
Participant is on military or sick leave or other bona fide leave of absence
approved by the Company or the Designated Subsidiary so long as the leave does
not exceed three (3) months or, if longer than three (3) months, the
individual’s right to reemployment is provided by statute or has been agreed to
by contract or in a written policy of the Company which provides for a right of
reemployment following the leave of absence. Further, the employment
relationship shall be treated as continuing intact where a Participant transfers
employment between the Company, Designated Subsidiaries and/or Designated
Affiliates; provided, however, that an individual who is not employed by the
Company or a Designated Subsidiary on the Offering Date and through a date that
is no more than three (3) months prior to the Exercise Date will participate
only in the Non-423 Component unless the individual continues to have a right to
reemployment with the Company or a Designated Subsidiary provided by statute or
contract or in a written policy of the Company which provides for a right of
reemployment following the leave of absence. The Committee or its delegate shall
establish rules to govern other transfers into the 423 Component, and between
any separate Offerings established thereunder, consistent with the applicable
requirements of Section 423 of the Code.

 

(c)                                  A Participant’s withdrawal from one
Offering Period will not have any effect upon his or her eligibility to
participate in a different Offering Period or in any similar Plan which may
hereafter be adopted by the Company. 

 

SECTION 11.                                 Interest.  No interest shall accrue
on the Eligible Compensation deductions of a Participant or on any other amounts
in his or her Participant Account, except as may be required by Applicable Laws,
as determined by the Committee. 

 

SECTION 12.                                 Shares.

 

(a)                                 The maximum number of Shares which shall be
made available for sale under the Plan shall be 750,000 Shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18.  Either authorized and unissued Shares or issued Shares heretofore
or hereafter reacquired by the Company may be made subject to purchase under the
Plan, in the sole and absolute discretion of the Board or the Committee. 
Further, if for any reason any purchase of Shares pursuant to an option under
the Plan is not consummated, the Shares subject to the applicable Subscription
Agreement may be made available for sale pursuant to a new Subscription
Agreement under the Plan.  The limitation set forth in this section may be used
to satisfy purchases of Shares under either the 423 Component or the Non-423
Component of the Plan and any applicable sub-plans.  

 

(b)                                 If, on a given Exercise Date, the Shares
with respect to which options are to be exercised exceed the Shares then
available under the Plan, the Committee shall make a pro rata allocation of the
remaining Shares that are available for purchase in as uniform a manner as shall
be reasonably practicable and as it shall determine to be equitable.  In such
event, the Company shall give notice to each Participant of such reduction in
the number of Shares



--------------------------------------------------------------------------------

 



which such Participant shall be allowed to purchase.  Notwithstanding anything
to the contrary herein, the Company shall not be obligated to issue Shares
hereunder if, in the opinion of the Company, such issuance would constitute a
violation of Applicable Laws.

 

(c)                                 Notwithstanding anything contained herein to
the contrary, all Shares acquired pursuant to the Plan shall be and remain
subject to any incentive compensation clawback or recoupment policy currently in
effect or as may be adopted by the Board and, in each case, as may be amended
from time to time.  No such policy adoption or amendment shall in any event
require the prior consent of any Participant.  

 

SECTION 13.                                 No Rights as a Stockholder.  Neither
the Participant nor his or her Beneficiaries will have any interest or other
right in, or dividend or voting rights with respect to, Shares covered by his or
her option until such option has been exercised and the related Shares have been
purchased under the Plan.  Shares purchased upon exercise of an option shall be
entitled to receive dividends on the same basis as other outstanding Shares.  

 

SECTION 14.                                 Administration.

 

(a)                                 The Plan shall be administered by the
Committee, which shall be appointed by the Board; provided,  however, that
members of the Board who are Eligible Employees, if any, may not vote on any
matter affecting the administration of the Plan or the grant of any option
pursuant to the Plan. All decisions of the Committee shall be final, conclusive
and binding upon all parties, including the Company, its stockholders and
Participants and any Beneficiaries thereof.  The Committee may issue rules and
regulations for administration of the Plan.  It shall meet at such times and
places as it may determine.  

 

(b)                                 Subject to the terms of the Plan and
Applicable Laws, the Committee (or its delegate) shall have the full power and
authority to: (i) designate Participants; (ii) appoint the Stock Administrator
and direct the administration of the Plan by the Stock Administrator in
accordance with the provisions herein set forth; (iii) adopt rules of procedure
and regulations necessary for the administration of the Plan, provided that such
rules are not inconsistent with the terms of the Plan; (iv) determine, in its
sole discretion, all questions with regard to rights of Employees and
Participants under the Plan, including but not limited to, the eligibility of an
Employee to participate in the Plan, including whether an Employee shall be
eligible to participate in the 423 Component or the Non-423 Component, and the
range of permissible percentages of Eligible Compensation an Eligible Employee
may specify to be withheld or contribute and the maximum amount; (v) designate
which entities shall be Designated Subsidiaries or Designated Affiliates; (vi)
enforce the terms of the Plan and the rules and regulations it adopts;
(vii) direct or cause the Stock Administrator to direct the distribution of the
Shares purchased hereunder; (viii) furnish or cause the Stock Administrator to
furnish the Employer with information which the Employer may require for tax or
other purposes; (ix) engage the service of counsel (who may, if appropriate, be
counsel for the Employer) and agents whom it may deem advisable to assist it
with the performance of its duties; (x) prescribe procedures to be followed by
Eligible Employees in electing to participate herein; (xi) receive from each
Employer and from Eligible Employees such information as shall be necessary for
the proper administration of the Plan; (xii) maintain, or cause the Stock
Administrator to maintain, separate accounts in the name of each Participant to
reflect his or her Participant Account under the Plan; (xiii) interpret and
construe the Plan in its sole discretion; (xiv) correct any defect, supply any
omission and reconcile any inconsistency in the Plan in the manner and to the
extent it shall deem desirable to carry the Plan into effect; (xv) make any
changes or modifications necessary to administer and implement the provisions of
the Plan in any non-U.S. jurisdiction to the fullest extent possible, including
adopting and amending stock purchase sub-plans with respect to Employees of
non-U.S. Designated Subsidiaries and non-U.S. Designated Affiliates with such
provisions as the Committee may deem appropriate to conform with local laws,
practices and procedures. Notwithstanding anything to the contrary contained
herein, the Board may, in its sole discretion, at any time and from time to
time, administer the Plan.  In any such case, the Board shall have all of the
authority and responsibility granted to the Committee herein.

 

(c)                                 To the extent not prohibited by Applicable
Laws, the Committee may, from time to time, delegate some or all of its
authority under the Plan to a subcommittee or subcommittees of the Committee,
the Stock Administrator or other persons or groups of persons as it deems
necessary, appropriate or advisable under conditions or limitations that it may
set at or after the time of the delegation.  For purposes of the Plan, reference
to the Committee will be deemed to refer to any subcommittee, subcommittees, or
other persons or groups of persons to whom the Committee delegates authority
pursuant to this Section 14(c).

 





--------------------------------------------------------------------------------

 



SECTION 15.                                 Transferability.  Neither any monies
credited to a Participant’s Participant Account nor any rights with regard to
the exercise of an option to purchase Shares under the Plan may be assigned,
transferred, pledged, or otherwise disposed of in any way (other than by will or
by laws of descent and distribution) by the Participant.  Any such attempt at
assignment, transfer, pledge, or other disposition shall be without effect,
except that the Company shall treat such act as an election to withdraw funds in
accordance with Section 10.

 

SECTION 16.                                 Use of Funds.  All Contributions
received or held by the Company, Designated Affiliates and/or Designated
Subsidiaries under the Plan may be used by the Company, Designated Affiliates
and/or Designated Subsidiaries for any corporate purpose, and the Company,
Designated Affiliates and/or Designated Subsidiaries shall not be obligated to
segregate such funds, except as may be required by Applicable Laws, as
determined by the Committee.  Until the Shares are issued, Participants will
only have the rights of an unsecured creditor with respect to the Plan, although
Participants in certain non-U.S. jurisdictions may have additional rights were
required under Applicable Laws, as determined by the Committee.

 

SECTION 17.                                 Reports.  Individual Participant
Accounts will be maintained for each Participant, and statements will be given
or made available to Participants promptly following an Exercise Date, which
statements will set forth the amount of Contributions for the applicable
Offering Period, the Exercise Price, the number of Shares purchased, and the
remaining cash balance, if any.

 

SECTION 18.                                 Adjustments Upon Changes in
Capitalization and Certain Transactions.  Except as would cause the 423
Component of the Plan to fail to satisfy the requirements of Section 423 of the
Code: (a) in the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split (including a stock
split in the form of a stock dividend), reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to outstanding options as the Committee, in its sole discretion, deems
equitable or appropriate taking into consideration any applicable accounting and
tax consequences, including such adjustments in the limitations in Section 7(a)
and Section 12 and in the class and number of Shares and Exercise Price with
respect to outstanding options under the Plan; and (b) in the event of any
transaction or event described in (a) above, or any unusual or nonrecurring
transaction or events affecting the Company or any changes in applicable laws,
regulations or accounting principles, the Committee, in its sole discretion and
on such terms and conditions as it deems appropriate, is hereby authorized to:
(i) provide for either (X) termination of any outstanding option in exchange for
an amount of cash, if any, equal to the amount that would have been obtained
upon exercise of such option had such option been currently exercisable or (Y)
the replacement of such outstanding option with other rights or property
selected by the Committee in its sole discretion; (ii) provide that the
outstanding options under the Plan shall be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar rights covering the stock of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and exercise prices; (iii) make adjustments in the number and
type of Shares (or other securities or property) subject to outstanding options
under the Plan and/or in the terms and conditions of outstanding options and
options which may be granted in the future; (iv) shorten the Offering Period
then in progress and set a new Exercise Date, which shall be a date immediately
prior to the date of any transaction or event described in (a) above and provide
for any other necessary procedures to effectuate such actions; and/or
(v) provide that all outstanding options shall terminate without being
exercised.

 

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
any class or any dissolution, liquidation, merger or consolidation of the
Company or any other corporation.  Except as expressly provided in the Plan or
pursuant to action of the Committee, no issuance by the Company or shares of
stock of any class, or securities convertible into stock of any class, shall
affect, and no adjustment by reason thereof, shall be made with respect to, the
number of Shares subject to an option or the grant or Exercise Price of any
option.

 

SECTION 19.                                 Amendment or Termination.

 

(a)                                 The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time and for any
reason; provided,  however, that the Board (i) shall not, without the approval
of the stockholders of the Company, increase the maximum number of Shares which
may be issued under the Plan (except pursuant to



--------------------------------------------------------------------------------

 



Section 18) or (ii) shall otherwise obtain stockholder approval of any
amendment, alteration, suspension, discontinuance or termination of the Plan,
if, and to the extent, required by applicable law. Except as specifically
provided in the Plan, as required to comply with Section 423 of the Code, or as
required to obtain a favorable ruling from the U.S. Internal Revenue Service, no
such amendment, alteration, suspension, discontinuation or termination of the
Plan pursuant to this Section 19 may make any change in any option theretofore
granted which adversely affects the rights of any Participant under the 423
Component without the consent of such Participant.

  

(b)                                 Without stockholder approval and without
regard to whether any Participant rights may be considered to have been
“adversely affected,” the Committee or its delegate, to the extent permitted
under the terms of the Plan, applicable law, the bylaws of the Company and under
the Committee charter, may change the Offering Periods or Exercise Price, limit
the frequency or number of changes in the amount withheld or contributed during
an Offering Period, establish the exchange rate applicable to amounts withheld
or contributed in a currency other than U.S. dollars, permit payroll withholding
or contributions in excess of the amount designated by a Participant to adjust
for delays or mistakes in the Company’s processing of properly completed
Subscription Agreements, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Shares for each Participant properly correspond with the
Participant’s Subscription Agreement, and establish such other limitations or
procedures as the Committee deems appropriate. 

 

(c)                                 The Plan shall automatically terminate on
the Exercise Date that Participants become entitled to purchase a number of
Shares greater than the number available for purchase under Section 12.

 

SECTION 20.          Section 409A of the Code; Tax Qualification.

 

(a)                                 Options granted under the 423 Component are
exempt from the application of Section 409A of the Code. Options granted under
the Non-423 Component to U.S. taxpayers are intended to be exempt from the
application of Section 409A under the short-term deferral exception and any
ambiguities shall be construed and interpreted in accordance with such intent.
Subject to Section 20(b), options granted to U.S. taxpayers under the Non-423
Component are subject to such terms and conditions that will permit such options
to satisfy the requirements of the short-term deferral exception available under
Section 409A of the Code, including the requirement that the shares of Common
Stock subject to an option be delivered within the short-term deferral period.
Subject to Section 20(b), in the case of a Participant who would otherwise be
subject to Section 409A of the Code, to the extent the Company determines that
an option or the exercise, payment, settlement or deferral is subject to
Section 409A of the Code, the option shall be granted, exercised, paid, settled
or deferred in a manner that will comply with Section 409A of the Code,
including Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Anything in the foregoing to the
contrary notwithstanding, the Company shall have no liability to a Participant
or any other party if the option that is intended to be exempt from, or
compliant with Section 409A of the Code is not so exempt or compliant or for any
action taken by the Company with respect thereto.

 

(b)                                 Although the Company may endeavor to
(i) qualify an option for favorable tax treatment under the laws of the U.S. or
jurisdictions outside of the U.S. or (ii) avoid adverse tax treatment (e.g.,
under Section 409A of the Code), the Company makes no representation to that
effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, notwithstanding anything to the contrary in this
Plan. The Company is not constrained in its corporate activities by any
potential negative tax impact on Participants under the Plan.

 

SECTION 21.                                 Notices.

 

(a)                                 All notices or other communications by an
Eligible Employee or a Participant to the Company under or in connection with
the Plan shall be deemed to have been duly given when received in the form
specified by the Company at the location, or by the person, designated by the
Company for the receipt thereof.

 

(b)                                 All notices or other communications by the
Employer, the Company, the Board or the Committee under or in connection with
the Plan shall be deemed to have been duly given when (i) personally delivered,
including electronic transmission in such form as the Board or the Committee
shall direct, or (ii) placed in the mail of the country of the sender in an
envelope addressed to the last known address of the person to whom the notice is
given. 

 





--------------------------------------------------------------------------------

 



SECTION 22.                                 Stockholder Approval.  The
effectiveness of the Plan shall be subject to approval by the stockholders of
the Company within twelve (12) months before or after the date the Plan is
adopted by the Board.  Notwithstanding any provision to the contrary, failure to
obtain such stockholder approval shall void the Plan, any options granted under
the Plan, any Share purchases pursuant to the Plan, and all rights of all
Participants. 

 

SECTION 23.                                 Conditions Upon Issuance of Shares. 
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of U.S. and non-U.S. law, including,
without limitation, the U.S. Securities Act of 1933, as amended, the Exchange
Act, the rules and regulations promulgated under both sets of laws and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  As a condition to the exercise of an option, the Company
may require the person exercising such option to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned applicable provisions of law.   

 

SECTION 24.                                 Withholding; Disqualifying
Disposition.  Notwithstanding any other provision of the Plan, at the time a
Participant’s option under the Plan is exercised, in whole or in part, or at the
time some or all of the Shares issued under the Plan are disposed of by a
Participant (or any other time that a taxable event related to the Plan occurs),
the Participant must make adequate provision for the payment and/or withholding
of federal, state, local or any other tax liability payable to any authority,
national insurance, social security, payment-on-account or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Shares (or any other time that a taxable event related to the
Plan occurs), including, for the avoidance of doubt, any liability of the
Participant to pay an Employer tax or social insurance contribution obligation,
which liability has been shifted to the Participant as a matter of law or
contract. At any time, the Company or Employer may, but shall not be obligated
to, withhold from the Participant’s compensation, the amount necessary for the
Company or Employer to meet applicable withholding obligations, including any
withholding required to make available to the Company or Employer any tax
deductions or benefits attributable to  a sale or early disposition of Shares by
the Participant. In addition, the Company or Employer may (i) withhold from the
proceeds of the sale of Shares, (ii) withhold a sufficient whole number of
Shares otherwise issuable upon purchase having an aggregate Fair Market Value
sufficient to satisfy applicable withholding obligations, or (iii) withhold by
any other means set forth in the applicable Subscription Agreement.

 

SECTION 25.                                 Notification of Sale of Shares. Each
Participant shall give the Stock Administrator prompt notice of any disposition
of Shares acquired pursuant to the option granted under the Plan in accordance
with such procedures as may be established by the Stock Administrator. The Stock
Administrator may require that until such time as a Participant disposes of
Shares acquired pursuant to the option granted under the Plan, the Participant
shall hold all such Shares in the Participant’s name and with a third-party
broker/administrator designated by the Company until the lapse of any time
period(s) established by the Stock Administrator.

 

SECTION 26.                                 Effective Date of the Plan.  The
Plan shall be effective as of the Effective Date, subject to its approval by the
stockholders of the Company as described in Section 22.

 

SECTION 27.                                 Term of Plan.  The Plan shall
continue in effect until the earliest to occur of (a) the tenth-year anniversary
of the Effective Date; (b) the maximum number of Shares available for issuance
under the Plan have been issued in accordance with Section 19(c); (c) the Board
terminates the Plan in accordance with Section 19(a); or (d) the failure to
obtain stockholder approval pursuant to Section 22.

 

SECTION 28.                                 No Rights Implied.  Nothing
contained in the Plan, any modification or amendment to the Plan, or the
creation of any Participant Account, the execution of any Subscription
Agreement, or the issuance of any Shares, shall give any Employee or Participant
any right to continue his or her employment, any legal or equitable right
against the Employer or Company or any officer, director, or employee of the
Employer or the Company, or interfere in any way with the Employer’s or the
Company’s right to terminate or otherwise modify an Employee’s employment at any
time, except as expressly provided by the Plan.

 

SECTION 29.                                 Severability.  If any provision of
the Plan is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or entity, or would disqualify the Plan
under any law deemed



--------------------------------------------------------------------------------

 



applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan, such provision shall be stricken as to such jurisdiction, person or
entity, and the remainder of the Plan shall remain in full force and effect.

 

SECTION 30.                                 Waiver of Notice.  Any person
entitled to notice under the Plan may waive such notice.

 

SECTION 31.                                 Successors and Assigns.  The Plan
shall be binding upon all persons entitled to purchase Shares under the Plan,
their respective heirs, legatees, and legal representatives, including, without
limitation, such person’s estate and the executors, any receiver, trustee in
bankruptcy or representative of creditors of such person, and upon the Employer,
its successors and assigns.

 

SECTION 32.                                 Headings.  The titles and headings
of the sections are included for convenience of reference only and are not to be
considered in construction of the provisions hereof. 

 

SECTION 33.                                 Governing Law and Jurisdiction.  The
Plan shall be governed by the laws of the U.S. State of Delaware, without
application of the conflicts of law principles thereof, except to the extent
Delaware law is preempted by federal law.  The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to) this Plan shall be exclusively in the courts in the State of Illinois,
County of Cook, including the U.S. federal courts located therein (should
federal jurisdiction exist).  The obligation of the Employer to sell and deliver
Shares under the Plan is subject to Applicable Laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Shares.      



--------------------------------------------------------------------------------